DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.  	Claims 1, 7 are objected to, because of the following informalities presumed to be typographical or syntax related translation errors: 
To Claim 1, the article before a word starting with a consonant shall read; “a heating element …..” rather than “an heating element…”,
Claim 7, the recited “a Vertical Cavity Surface Emitting Laser disposed on a distal end of the endoscope device.”, finds no antecedent basis in the claim 6 from which the dependency is established. Examiner proposes “a Vertical Cavity Surface Emitting Laser disposed on a distal end of an endoscope device.”
Claim Status
3.	Claims 1-21 are currently pending

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

4.	Claim 21 of the claimed invention are directed to non-statutory subject matter under 35 U.S.C. 101.  
The claim recites the limitation on one or more computer storage media, which is not only limited to medium of a statutory type, is held non-statutory.  
The description to this application, does reveal a non-transitory or non-volatile storage medium that may be understood as RAM, ROM or other type of physical component at Par.[0217] being implemented by another abstract notion of “software-controlled data” which shall be specifically recited at the claim preamble, e.g., “a non-volatile computer program storage device…”, which is not implicitly inferred as representing the “computer program product” recited by the claim.
The broadest reasonable interpretation of a claim drawn to a storage medium claim, in this case, covers forms of non-transitory tangible media and transitory propagating signals per se.  
The claim recites a “computer program product ….” Which must be physical structure, not a signal, which permits the functionality to be realized with the computer.  
In addition, transitory forms of signal transmission through transmission medium such as radio broadcast, electrical signals through a wire, and light pulses through a fiber-optic cable, are embodiments that are not directed to statutory subject matter because those transmissions convey only information encoded in the manner are transitory (In re Nuijten 84 U.S.P.Q.2d 1495).  On the other hand, claim limitation that specifically recites the medium as non-transitory and statutory type (e.g., non-transitory computer-readable storage medium or computer-readable storage memory) while still in accordance to the specification would overcome the deficiency.  Appropriate corrections are required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 3 and 9, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Specifically;
Claim 3, reciting “wherein each heating pattern element with the heating pattern is substantially the same size.”, may suggest the physical presence of a heating element being applied to the material by direct contact, while the specification does not identify nor suggests any such element either in the written description or in the drawings.
	The sole source of heat as defined by specification is represented by an infrared light which projects a series of patterns on the material or i.e., the tissue.
	It is unclear what physical element is represented in the claim in order to evaluate its heat pattern as a measure of size to be compared to the source i.e., “element”, since it is known that the source could be named as “element” the projected infrared/visible light ray may not be represented as an “element” and by modifying the distance to the material/tissue, the size of the projected light on the surface would correspondingly change in size of the pattern. The specification at Par.[0009],[0191], [0195]-[0197] does not clarify the claimed limitation. The claim is indefinite in syntax.
	Claim 9, recites matter insufficiently defined in the written description, e.g., Application PGPUB at Par.[0203], indicates the stabilization to the image is prior to the capture by the sensor, hence no clear indication of the nature off stabilization claimed is given as identically being recited at claim; “wherein the circuitry is configured to apply image stabilisation to the image prior to capture by the sensor”.  
Clarification is required.
Claim Rejections - 35 USC § 103


	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-6 and 8-21 are rejected under 35 U.S.C. 103 as being obvious over Shadab Khan et al., (hereinafter Khan) (US 2016/0249811) .
The applied reference does not have a common inventor with the instant application. 
Re [Claim 1] Khan discloses, a medical imaging system (Abstract, Par.[0003]) comprising 
an heating element configured to apply at least one heating pattern element to a material to locally heat the material (a heating instrument i.e., material with/by an infrared, IR, heating source at step 252-256 in Fig.5, Par.[0015] produced by IR heating, Par.[0032]); 
a sensor configured to capture the position of the heated material a predetermined time after the application of the heating pattern element (sensors capturing position and orientation of the instrument illuminated by the IR source in IR images, 262 e.g., thermal or heat of the tissue produced by the heating instrument, Fig.5, Par.[0015], [0030]-[0032] wherein the multiple infrared sources are positioned in a specific pattern, Par.[0048], further tracking the increase or decay of the IR pixel intensity over time, i.e., at a predetermined time, after the application of the heating pattern, Par.[0029]) ; and 
circuitry configured to determine the change of the heating pattern applied to the material based upon the captured position of the heated material after the predetermined time (determining at the imaging system the changes in time of the thermal pattern applied to the material, i.e., tissue based on the captured infrared, IR, the rate change in the tissue temperature determined from the image pixels at the respective heating rate/pattern, Par.[0046]). 
 One of ordinary skill would have found obvious before the effective filing date of the application, to associate each and every limitation claimed with the method and apparatus of Khan, with the exception of the broadly recited semantic of the claimed “predetermined time” which could be interpreted as the temperature change being tracked (Khan: Par.[0029]) in a predetermined time period at a fixed location or being imaged at different locations within predetermined time. By Applying the BRI, it is considered that either interpretation may be applied to the material/tissue heat increase/decrease determination, hence obviating as predictable the limitations claimed.

Re [Claim 2] Khan discloses, a medical imaging system according to claim 1, wherein the heating element is further configured to apply a plurality of heating pattern elements arranged as a heating pattern to the material (infrared sources are configured in a specific pattern, Par.[0048]).  

Re [Claim 3] Khan discloses, a medical imaging system according to claim 2, wherein each heating pattern element with the heating pattern is substantially the same size (the claim is unexaminable prior to clarification requested under U.S.C.(b)).  

Re [Claim 4] Khan discloses, a medical imaging system according to claim 1, wherein the heating element is configured to emit infra-red radiation to heat the material (the heating element being an infrared light source 128 , is identified at Par.[0023]-[0030], [0033]).  

Re [Claim 5] Khan discloses, a medical imaging system according to claim 3, wherein the heating element is further configured to emit light in the visible spectrum (a visible light lamp 124, Par.[0016], [0019],[0026]).  

Re [Claim 6] Khan discloses, a medical imaging system according to claim 1, wherein the heating element is a laser light emitting device (Par.[0024]).  


Re [Claim 8] Khan discloses, a medical imaging system according to claim 1, wherein the circuitry is configured to determine the movement of the material by comparing the image captured after the predetermined time with a previously captured image (tracking the heat rate change of the tissue at or during a predetermined time by comparing to previously captured IR images, Par.[0029]).  

Re [Claim 9] Khan discloses, a medical imaging system according to claim 1, wherein the circuitry is configured to apply image stabilisation to the image prior to capture by the sensor (see U.S.C. 112(b) rejection. Khan teaches about stabilizing the image prior to the capturing the IR image by using different wavelengths wavelength for heating and imaging by filtering data, Par.[0033]).  

Re [Claim 10] Khan discloses, a medical imaging system according to claim 1, wherein the material is a fluid and the circuitry is configured to determine the movement of the fluid on the basis of the change of the heating pattern over a defined period of time (imaging tissue lying over blood e.g., a fluid having rapid flow over time, Par.[0029]).  

Re [Claim 11] Khan discloses, a medical imaging system according to claim 10, wherein the circuitry is configured to determine the source of the fluid on the basis of the movement (determining the source of the fluid based on the flow speed e.g., rapid, Par.[0029]).  

Re [Claim 12] Khan discloses, a medical imaging system according to claim 1, wherein the circuitry32 WO 2018/180079PCT/JP2018/006743 configured to determine a diffusion rate of the heating based on the change of the heating pattern (determining the location of the source by the location of the probe and the temperature rise, Par.[0028], [0031]).  

Re [Claim 13] Khan discloses, a medical imaging system according to claim 12, wherein the circuitry configured to determine a characteristic of the material based on the diffusion rate (determining the rate of heating by providing sufficient energy according to the specific tissue type Par.[0027], [0029], [0032], [0050]).  

Re [Claim 14] Khan discloses, a medical imaging system according to claim 1, wherein the circuitry is configured to annotate the captured image with the movement of the material and to display the annotated image (the image processing 132 indicates the rate of heating the tissue, Par.[0027] according to the location of the probe, Par.[0028] and displaying the image to surgeon, Par.[0029],[0031], [0035], [0047]).  

Re [Claim 15] Khan discloses, a medical imaging system according to claim 10, wherein the circuitry is configured to annotate the captured image with the source of the fluid and to display the annotated image (display the position of the probe and the location of the fluid blood in the veins, to be displayed read from the cooling rate of the material, as being identified at endoscope distal end on location to be displayed, Par.[0009] [0026], [0029]…).  

Re [Claim 16] Khan discloses, a medical imaging system according to claim 2, further comprising a lens arrangement and the circuitry is configured to adjust the focal distance of the lens arrangement such that a subset of the plurality of heating elements are in focus (using optical lenses 104 and 108 to focus the light, Par.[0016]).  

Re [Claim 17] Khan discloses, a medical imaging system according to claim 1, the system further comprising an image sensor for imaging endoscope image comprising at least red, green and blue colour components (imaging sharp color contrast images thus implicitly including the red, green and blue wavelengths, Par.[0006]).  

Re [Claim 18] Khan discloses, a medical imaging system according to claim 1, wherein the sensor is configured to detect an infra-red wavelength light (the infrared camera sensor 120 Par.[0016] detects the IR wavelengths, Par.[0026] Fig.2, 3 or 4).  

Re [Claim 19] Khan discloses, a medical imaging system according to claim 18, wherein the sensor is configured to detect the visible wavelength light (detecting visible light by camera 116 Fig.2 or 3, Par.[0026], Fig.4).  

Re [Claim 20] This claim represents the method of a medical imaging system implemented at each claim limitation in the same order by the system of claim 1, hence it is rejected on the same evidentiary probe mutatis mutandis.

Re [Claim 21] This claim represents the program code storage component of the medical imaging system by which instructions executing each claim limitation in the same order as the system of claim 1, (and according to the method claim 20) hence it is rejected on the same evidentiary probe mutatis mutandis.
	
7.	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Khan in view of Takeshi Ito et al., (hereinafter Ito) (US 2017/0042414).
Re [Claim 7] Khan discloses, a medical imaging system according to claim 6, but he does not expressly teach about the VCSEL laser based heating source but teaches about the IR laser source being positioned near the tissue, meaning at the distal end of the endoscope (IR source near tissue, Par.[0030]),
Ito teaches about, wherein the heating element is a Vertical Cavity Surface Emitting Laser disposed on a distal end of the endoscope device (an endoscope having Vertical Cavity Surface Emitting Laser as a heating source, Par.[0045]-[0046] placed at the distal end of the endoscope Par.[0009]).
The ordinary skilled in the art would have found obvious before the effective filing date of the invention, to combine the infrared lased endoscope application of Khan with a specific type of laser radiating the light directly from a wafer’s surface and presenting the advantage of a small size suitable in endoscope construction for low power consumption, as emphasized in Ito (Par.[0046]), by which deeming the combination predictable.    
Conclusion
8.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/